Citation Nr: 1019046	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to additional VA disability compensation for a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
October 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran and L.H. were married in March 2006.

2.  L.H. died in September 2006.

3.  The Veteran's claim for additional compensation benefits 
based on a dependent spouse was received on June 14, 2007.  


CONCLUSION OF LAW

Additional compensation benefits because of the Veteran's 
dependent spouse during the period of their marriage in 2006 
is not warranted.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

In any event, the Board notes that in the May 2008 statement 
of the case, the RO informed the appellant of the provisions 
of law and regulations governing the requirements for an 
additional allowance for a dependent spouse.  Furthermore, 
the appellant has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
appellant is not prejudiced by a decision at this time.

Additional Allowance for Dependent Spouse

The record shows that the Veteran's combined service 
connected disability rating has been 80 percent since October 
1958.  He initially married L.H. in September 1979 and she 
was added to his award as a dependent spouse.  In November 
2001, the Veteran informed VA that his divorce from L.H. had 
become final in October 2001.  L.H. was removed from his 
award as of November 1, 2001.

On June 14, 2007, VA received from the Veteran a VA Form 21-
4138 seeking additional benefits for a dependent spouse.  At 
the same time, the Veteran submitted copies of a marriage 
certificate indicating that he and L.H. had remarried in 
March 2006, as well as a death certificate indicating that 
L.H. had died in September 2006.

The RO subsequently informed the Veteran that because VA was 
not notified of the marriage within one year that L.H. could 
not be added to his award as a dependent spouse for the 
period of their marriage.

The Veteran and his representative have acknowledged that he 
informed VA of the marriage more than one year after the date 
of the marriage, but have argued that the Veteran was unaware 
of the requirement that the claim be filed within one year of 
the date of marriage and that his grieving for his wife and 
father, and his having to deal with damage to his house from 
a hurricane, should be seen as extenuating circumstances that 
would excuse the delay.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

Here, the Veteran was married in March 2006, however VA was 
not informed of the marriage until June 2007.  Hence, the 
date of the marriage certificate cannot serve as the date of 
claim because VA did not receive it within one year from the 
date of the event.  38 C.F.R. § 3.401(b)(1)(i).  

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the Veteran's claim for 
additional compensation for dependents was received by the RO 
was June 14, 2007.  38 C.F.R. § 3.401(b)(1)(ii).  The dates 
that the dependency arose and ended were March 2006 and 
September 2006, i.e., the dates that the Veteran and L.H. 
were married and the date that L.H. died.  38 C.F.R. 
§ 3.401(b)(2).  The effective date of the award would have to 
be the date of claim, June 14, 2007.  However, since L.H. 
died prior to that date, there is no longer any dependency as 
of the date of the claim, and thus an additional allowance 
for a dependent spouse may not be granted.  Unfortunately, 
the law does not contain a provision for excusing a delay in 
the reporting of the marriage based on the circumstances 
related by the Veteran.

The Board regrets that a more favorable determination could 
not be made in this case.  Although the Board is sympathetic 
to the Veteran, the Board must apply the law as it exists, 
and the Board is bound by the laws codified in Title 38 of 
the United States Code and Code of Federal Regulations, which 
govern benefits administered by the Secretary of VA.  See 
Owings v. Brown, 8 Vet. App. 17 (1995).  Accordingly, for the 
reasons and bases discussed above, the appeal must be denied 
on the basis of lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 426.

ORDER

The appeal is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


